UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4579


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

ROWLAND PHILLIP ROBINSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:09-cr-00160-H-1)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rowland Phillip Robinson, Appellant Pro Se.           William Miller
Gilmore, Assistant United States Attorney,           Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rowland Phillip Robinson seeks to appeal his 264-month

sentence imposed following his guilty plea to possession of a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2006).            In criminal cases, a defendant

must file his notice of appeal within fourteen days after the

entry of judgment.     Fed. R. App. P. 4(b)(1)(A)(i).               With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.              Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The   district   court’s       judgment   was   entered   on   the

docket on June 18, 2010.     Robinson’s notice of appeal was filed

on July 7, 2013. 1    Because Robinson failed to file a timely

notice of appeal or to obtain an extension of the appeal period,

we dismiss the appeal as untimely. 2


     1
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).
     2
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); Rice v. Rivera,
617 F.3d 802, 810 (4th Cir. 2010); United States v. Urutyan,
564 F.3d 679, 685 (4th Cir. 2009). Because Robinson’s appeal is
inordinately late, and its consideration is not in the best
interest of judicial economy, we exercise our inherent power to
(Continued)
                                     2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).



                                     3